                          THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Regina Boston,                        )
                                      )                       Case No. 3:21-cv-00464
                 Plaintiff,           )
                                      )
          vs.                         )
                                      )
IC System, Inc.,                      )
                                      )
                 Defendant.           )
_____________________________________ )

                    DEFENDANT I.C. SYSTEM, INC.’S GENERAL DENIAL
                            TO PLAINTIFF’S COMPLAINT

         COMES NOW, Defendant, I.C. SYSTEM, INC. (“Defendant” and/or “ICS”), and files

this General Denial to the Plaintiff’s Complaint simultaneously filed with Defendant’s Motion to

Dismiss Plaintiff’s Complaint pursuant to Fed R. Civ. P 12(b)(6). ICS denies it violated the Fair

Debt Collection Practices Act 15. U.S.C § 1692 et. seq., (the “FDCPA”) the N.C. Gen Stat. § 75-

50, et seq. (the “NCDCA”) or any other statute. Defendant further denies Plaintiff is entitled to

the relief prayed for or any relief whatsoever. If this matter is not dismissed, Defendant reserves

the right to file an amended answer or further response after discovery and investigation.

                                        AFFIRMATIVE DEFENSES

         Without waiving its right to amendment, Defendant asserts it is unable to identify

affirmative defenses to Plaintiff’s complaint as no factual allegations are pled in the Complaint. 1

         WHEREFORE, Defendant, respectfully requests this Court deny any relief sought by

Plaintiff, to DISMISS Plaintiff’s claims with prejudice, and for any such other relief as this court

deems just and proper.



1
  Defendant’s Motion to Dismiss pursuant to Fed R. Civ. P 12(b)(6) addresses the lack of factual allegations in the
in the Complaint.



        Case 3:21-cv-00464-FDW-DSC Document 4 Filed 09/10/21 Page 1 of 3
Dated: September 10, 2021

                                        Respectfully submitted,
                                        /s/ Marissa A. Coyle
                                        Marissa A. Coyle (N.C. Bar No. 42709)
                                        The Echols Firm, LLC
                                        P.O. Box 12645
                                        Rock Hill, South Carolina 29731
                                        Phone: (803) 329-8970
                                        Email: marissa.coyle@theecholsfirm.com

                                        Counsel for Defendant IC System, Inc.




      Case 3:21-cv-00464-FDW-DSC Document 4 Filed 09/10/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above will be sent via U.S. Mail on this
  th
10 day of September, 2021, to the following recipient:

                                          Regina Boston
                                      c/o General Delivery
                                 Charlotte, North Carolina 28204

                                        Regina Boston
                                2870 Peachtree Road NW #19284
                                    Atlanta, Georgia 30305


                                                            /s/ Marissa A. Coyle
                                                            Marissa A. Coyle
                                                            The Echols Firm, LLC




       Case 3:21-cv-00464-FDW-DSC Document 4 Filed 09/10/21 Page 3 of 3
